PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,579,251
Issue Date: March 3, 2020
Application No. 16/224,733
Filing or 371(c) Date: 18 Dec 2018
Attorney Docket No. 061127-5141-US
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed May 11, 2021, which is being treated as a petition under 37 CFR § 1.137(a) to revive the instant nonprovisional application for failure to timely notify the U.S. Patent and Trademark (USPTO) of the filing of an application in a foreign country, or under a multinational treaty that requires publication of applications eighteen months after filing.  See 37 CFR § 1.137(f). 
                  
The petition under 37 CFR § 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.  No additional petition fee is required.

Petitioner has failed to provide the filing date of the subsequently filed foreign or international application.  Before a proper determination on the merits of the petition can be decided, petitioner must supply the filing date of the foreign application in a renewed petition under 37 CFR 1.137(a).   A courtesy copy of the Petition for Revival of an Application for Patent Abandoned for Failure to Notify the Office of a Foreign or International Filing (37 CFR 1.137(f)) PTO/SB/64a (12-20) accompanies this decision for petitioner’s convenience.  

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITION
			Commissioner for Patents
			Post Office Box 1450
			Alexandria, VA  22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street


By Fax:		(571) 273-8300
			ATTN:  Office of Petitions

Telephone inquiries concerning this decision should be directed to Irvin Dingle at (571) 272-3210.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions


Enclosure:  blank form PTO/SB64a (12-20)